*140OPINION OF THE COURT
PER CURIAM.
Judgment for Appellees, Frank and Jan Lucas, was entered by the County Court against the Appellant, State Farm Mutual Automobile Insurance Company, their insurer, for damages to their automobile after it was stolen.
Appellant contends that the policy had been cancelled prior to the loss for nonpayment of the premium. The Appellant properly notified the Appellees pursuant to 4627.728(3)(a) F.S.
The trial court determined that the notice was not sufficient since the Appellant had failed to send notice of cancellation to GMAC, the lienholder.
We do not here decide whether a loss payee, lienholder, may have a cause of action against the insurer since that issue is not before us.
It does not appear from the record that GMAC was in fact named as a loss payee in the policy. If not, then certainly the Appellant had no obligation to notify the lienholder. We note further that the statute does not require such notice.
The judgment is therefore reversed with directions to enter Judgment for Appellant.